Citation Nr: 0508334	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 hearing officer decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The RO denied entitlement to 
service connection for herpes and hemorrhoids.

The matter was previously before the Board in December 2002.  
At that time, the Board undertook additional development 
pursuant to authority previously authorized under 38 C.F.R. 
§ 19.9(a) (2002).  During the pendency of the appeal, the 
United States Court of Appeal for the Federal Circuit 
("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2) denied appellants "one review 
on appeal to the Secretary" when the Board considered 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In September 2003, the Board remanded the claims on appeal to 
the AOJ for further development and adjudication.  The claims 
have been returned to the Board.  The claim of entitlement to 
service connection for herpes is now ready for appellate 
disposition. The claim of entitlement to hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran presented oral testimony before the undersigned 
Veterans Law Judge in September 2002.  The transcript has 
been obtained and associated with the claims folder.

In a February 2003 letter, the veteran indicated that he was 
entitled to an effective date prior to August 29, 1998, for 
the award of a 30 percent evaluation for bilateral hearing 
loss.  The evidence of record also raises a claim of 
entitlement to service connection for post-traumatic stress 
disorder. As these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record does not 
contain a current diagnosis of herpes simplex; genital warts 
are not herpes simplex lesions. 


CONCLUSION OF LAW

Herpes simplex was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1965 to May 1967.  
Service medical records reveal the veteran was treated for 
acute gonococcal urethritis and warts on his penis in 1966.  
In 1967, the veteran was treated for multiple venereal warts, 
mild pruritis over the penis, and multiple verucca condolmala 
acuminata.  His May 1968 separation examination was negative 
for herpes and/or genital warts.

The following were devoid of any diagnoses of herpes; reports 
of VA examination dated in August 1967, February 1968, 
February 1970, March 1985, and March 1994; VA outpatient 
records dated between 1967 and 1969; and an August 1968 VA 
hospitalization report.

VA outpatient treatment records dated in February 1980 show 
the veteran had a rash on his pubic area.  In October 1980, 
the veteran was diagnosed with herpes simplex.  It was found 
to be resolving in April 1981.  An October 1981 treatment 
report indicates the veteran complained of white discharge 
from his penis.  He was diagnosed with genital herpes.  A 
history of herpes simplex II was noted.  A history of herpes 
was again noted in 1998.  

In March 1999, the veteran presented testimony before the 
local RO.  He testified that he was first diagnosed with 
lesions in 1966 while he was stationed in Vietnam.  The 
veteran indicated that he was given ointment.  He further 
testified that he continued to have outbreaks after service, 
causing him to be circumcised in 1970.  He stated that he did 
not have any eruptions for approximately 3 to 4 years after 
the circumcision.

In September 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge by videoconference.  He 
testified that he was treated for venereal warts in Vietnam.  
He also stated that he has the same condition now as he did 
in service.  The veteran further testified that he was 
circumcised after service because of these outbreaks.

Upon VA examination in May 2004, there were no genital warts 
or herpes simplex diagnosed.  The examiner opined after a 
review of the claims file that genital warts were not herpes 
simplex lesions.  VA outpatient treatment records dated in 
May 2004 indicate the veteran complained of herpes outbreaks 
since his discharge from service.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third Hickson elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2004), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The December 1998 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the July 1999 hearing officer 
decision, the January 2002 statement of the case (SOC), the 
December 2004 supplemental statement of the case (SSOC), and 
the April 2001 and May 2004 VCAA letters from the RO and AMC, 
respectively, explaining the provisions of the VCAA.  

The April 2001 and May 2004 letters clearly indicated what 
type of evidence was necessary to establish service 
connection.  They specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA outpatient 
treatment records and reports of VA examination have been 
associated with the claims folder.  The veteran presented 
testimony before the undersigned Veterans Law Judge in 
September 2002.  The transcript has been obtained and 
associated with the claims folder.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of the 
VCAA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of nine months to respond to the May 2004 VCAA notice, 
and that he has given no indication of additional evidence 
that has not been obtained, the Board has concluded that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Further, the 
matter was previously remanded by the Board in September 2003 
for development and adjudication in accordance with the VCAA.

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

A further VA examination is not necessary in the instant 
case.  38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claim. Id.  The veteran 
was provided the most recent VA examination in 2004.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in December 1998.  Thereafter, in the July 1999 
hearing officer decision, the RO denied service connection 
for herpes.  Only after that rating action was promulgated 
did the AOJ provide specific VCAA notice, in April 2001 and 
May 2004, to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  See the 
references to the documents issued to the veteran set out 
above.  However, as noted above, there is no indication that 
there is any outstanding evidence of record. 

Because the April 2001 and May 2004 notices in this case were 
not provided to the appellant prior to the initial AOJ 
adjudication, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

In Pelegrini I , the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  A December 2004 supplemental 
statement of the case was sent to him which set forth the 
reasons for the continued denial of his claim.  He has been 
provided with proper VA process following VCAA content-
complying notice.  Therefore, to decide the appeal would not 
be prejudicial to the claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded opportunities to 
submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The April 2001 and May 2004 notices in essence 
invited the veteran to submit any evidence he had 
regarding the matter at issue.  Also, the Board notes 
that the medical records collectively address the 
relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Herpes Simplex

The Board has considered all the evidence of record and in 
light of the pertinent laws and regulations, finds that 
service connection for herpes simplex is not warranted.

In order to establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Hickson, supra.

The veteran has failed to establish the first prong of the 
aforementioned requirement, a current disability.  Despite a 
diagnosis of herpes simplex in October 1980, it was resolving 
by April 1981.  Further, upon the most recent examination in 
May 2004, there was no evidence of herpes or genital warts.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

While the veteran was treated for acute gonococcal 
urethritis, multiple venereal warts, mild pruritis over the 
penis, and multiple verucca condolmala acuminata during 
service, his May 1968 separation was negative for herpes 
and/or genital warts.  Further, the May 2004 VA examiner 
opined that genital warts found in service are not herpes 
simplex lesions.  No nexus is established between any herpes 
simplex and military service  Thus, on the foregoing bases, 
the veteran's claim must be denied.  

Despite the veteran's sincere beliefs that he has herpes 
simplex as result of his active duty service, he is not 
competent to offer a medical opinion. Espiritu, supra.  The 
evidence is not in relative equipoise.  The preponderance of 
the evidence is against the claim, and the claim must 
therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.   

ORDER

Entitlement to service connection for herpes simplex is 
denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for hemorrhoids.  A preliminary review of the 
record discloses this matter is not ready for appellate 
disposition.  

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As noted in the Introduction, this matter was previously 
before the Board in December 2002.  At that time, the Board 
undertook additional development pursuant to authority 
previously authorized under 38 C.F.R. § 19.9(a) (2002).  In 
September 2003, the Board remanded the claim for further 
development and adjudication in accordance with the VCAA.  

In the September 2003 remand, the Board determined that a VA 
examination was necessary to render a determination on the 
merits of the claim. 38 U.S.C.A. § 5103A(d).  The veteran was 
to undergo a VA examination to ascertain whether there was a 
medical nexus between any currently diagnosed hemorrhoids and 
the hemorrhoids reported to have been surgically treated in 
service.  On the basis of examination findings and review of 
the claims file, the examiner was asked to render an opinion 
as to whether it was as least likely as not, more likely than 
not, or less likely than not that the veteran's post-service 
hemorrhoids were related to or part of the same pathological 
process as the hemorrhoids surgically treated in service (as 
distinguished from a series of unrelated episodes).

On May 21, 2004, a rectum and anus examination was performed 
at the Chicago VAMC Lakeside.  The veteran was diagnosed with 
mild pruritis ani.  The examiner opined, "it is my opinion 
that it is at least as likely as not that the pruritis ani 
and anal or rectal pain is secondary to the service-connected 
hemorrhoids and hemorrhoidectomy."  The Board finds that 
this opinion is not adequate to render a determination on the 
veteran's claim. 

Notably, the veteran has not been service-connected for 
hemorrhoids or a hemorrhoidectomy.  Moreover, the examiner 
did not render an opinion as to whether (1) a 
hemorrhoidectomy was performed in service and (2) if so, it 
was as least likely as not that post-service hemorrhoids were 
related to or part of the same pathological process as the 
hemorrhoids reported to have been surgically treated in 
service (as distinguished from a series of unrelated 
episodes).  As the Board errs as a matter of law when it 
fails to ensure compliance, a remand is mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board observes that additional due process requirements, 
to include affording the veteran a VA examination, may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  VBA AMC should contact the doctor 
that performed the May 21, 2004, VA 
rectum and anus examination at the 
Chicago VAMC Lakeside.  The doctor is 
asked to provide an addendum opinion as 
to whether (1) a hemorrhoidectomy was 
performed in service and (2) if so, it is 
as least likely as not (50% or greater 
likelihood) that post-service hemorrhoids 
are related to or part of the same 
pathological process as the hemorrhoids 
surgically treated in service (as 
distinguished from a series of unrelated 
episodes).  If the examiner is 
unavailable, the veteran should be 
afforded a new VA rectum and anus 
examination.  The examiner should review 
all pertinent medical records in the 
claims file and should state in the 
examination report that such review was 
performed.  The examiner should answer 
the questions delineated in this 
paragraph.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  Thereafter, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for hemorrhoids. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service connection 
for hemorrhoids and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


